IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

TRACEY WEINBERG,                        )
                                        )
           Plaintiff and                )
           Counterclaim Defendant,      )
                                        )
      v.                                ) C.A. No. 2021-1023-SG
                                        )
WAYSTAR, INC., DERBY TOPCO,             )
INC., DERBY TOPCO PARTNERSHIP           )
LP, and DERBY GP, LLC,                  )
                                        )
           Defendants and               )
           Counterclaim Plaintiffs.     )
                                        )

                       MEMORANDUM OPINION

                       Date Submitted: April 29, 2022
                        Date Decided: July 6, 2022

Steven P. Wood, Andrew S. Dupre, and Travis J. Ferguson, of MCCARTER &
ENGLISH, LLP, Wilmington, Delaware; OF COUNSEL: Julie B. Porter, of
SALVATORE PRESCOTT PORTER & PORTER, Evanston, Illinois, Attorneys for
Plaintiff and Counterclaim Defendant.

Kevin M. Gallagher and Caroline M. McDonough, of RICHARDS, LAYTON &
FINGER, P.A., Wilmington, Delaware; OF COUNSEL: Sarah A. Zielinski and Amy
Starinieri Gilbert, of MCGUIREWOODS LLP, Chicago, Illinois, Attorneys for
Defendants and Counterclaim Plaintiffs.




GLASSCOCK, Vice Chancellor
       I have been accused of a constitutional inability to write in clear and simple

English.1 Per this case, the use in the preceding sentence of the conjunction “and”

is an example. This contractual litigation involves the same conjunction. Its

outcome is determined by an analysis of whether the “and” in question denotes

options available to a party (“at our resort, you can swim, golf and play tennis”) or

prescribes rights only available if multiple conditions are met (“if you choose golf

and get rained out, we will refund your greens fee”). That is, was “and” intended in

its several, or its joint, sense? This is the sole issue necessary to resolution of the

matter at hand, and the parties have made cross-motions for judgment on the

pleadings.

       Bad—unclear—contractual drafting is not rare, in my experience. Of course,

as a judge, I see a skewed subset. In any event, bad drafting keeps judges and

lawyers gainfully employed. Whether the contractual language here is an example

is of no moment; the provision in question is clear (and unambiguous) read in

context. Here, the use of “and” is permissive and several; it describes a pair of

periods when a call right may be exercised. Since in context the language is not




1
  I offer no defense. See, e.g., Manti Holdings, LLC v. Carlyle Grp. Inc., 2022 WL 1815759, at
*13 (Del. Ch. June 3, 2022) (stating that “[u]nless [defendant] suffers from some financial
Munchausen syndrome or from autoschadenfreude, I infer that the immediate and unfair [s]ale
alleged worked a benefit—an enrichment—on [defendant]”).
ambiguous, the cross-motions must be resolved accordingly: the Plaintiff’s motion

is denied; the Defendants’ motion is granted. I explain below.

                                     I. BACKGROUND 2

       A. The Parties

       Plaintiff Tracey Weinberg is the former Chief Marketing Officer of Defendant

Waystar, Inc. (“Waystar”),3 and a resident of Chicago, Illinois.4

       Defendant Waystar is a Delaware corporation with its principal place of

business in Louisville, Kentucky.5

       Defendant Derby TopCo Partnership LP (“Derby LP”) is a Delaware limited

partnership with its principal place of business in Louisville, Kentucky.6

       Defendant Derby TopCo, Inc. (“Derby Inc.”) is a Delaware corporation with

its principal place of business in Louisville, Kentucky.7

       Defendant Derby GP, LLC is a Delaware limited liability company with its

principal place of business in Louisville, Kentucky.8 Derby LP, Derby Inc., and

Derby GP, LLC are affiliates of Waystar.9


2
  I base the facts for this ruling on the parties’ pleadings, together with the attachments thereto.
The facts relevant to this Memorandum Opinion are undisputed.
3
  Verified Compl., Dkt. No. 1 ¶ 2 [hereinafter “Compl.”].
4
  Defs.’ Answer Affirmative Defenses Verified Compl. and Waystar, Inc., Derby TopCo, Inc.,
Derby TopCo Partnership LP, and Derby GP, LLC’s Verified Countercl., Dkt. No. 19 ¶ 18
[hereinafter “Countercl.”].
5
  Id. ¶ 13.
6
  Id. ¶ 15.
7
  Id. ¶ 16.
8
  Id. ¶ 17.
9
  Id. ¶ 14.

                                                 2
       B. Waystar Grants Weinberg Options

       Waystar employed Weinberg from July 2018 to August 16, 2021.10 During

Weinberg’s employment, Waystar granted her stock options in Derby Inc. pursuant

to a Derby TopCo 2019 Stock Incentive Plan (the “Plan”). 11 Weinberg was awarded

three options grants under the Plan, pursuant to (i) a Substitute Option Agreement,

dated October 22, 2019 (the “First Option Agreement”); (ii) an Option Agreement,

dated October 23, 2019 (the “Second Option Agreement”); and (iii) an Option

Agreement, dated August 9, 2020 (the “Third Option Agreement”).12 I refer to the

First, Second and Third Option Agreements collectively as the “Option

Agreements.” The Option Agreements granted to Weinberg options to purchase

shares of common stock in Derby Inc.13 Once exercised, the Derby Inc. stock would

automatically convert into economically equivalent partnership units in Derby LP

(the “Converted Units”).14

               1. Waystar Terminates Weinberg

       On August 16, 2021, Waystar terminated Weinberg’s employment without

cause. 15 As of that date, 89,318.96 of the options under the First Option Agreement

had vested; 16,000 of the options under the Second Option Agreement had vested;


10
   Id. ¶ 19.
11
   Compl. ¶ 14.
12
   Id. ¶ 14.
13
   See id. ¶ 4; Countercl. ¶ 5.
14
   Compl. ¶¶ 4, 14, 27; Countercl. ¶¶ 5, 26.
15
   Compl. ¶ 23; Countercl. ¶ 22.

                                               3
and 2,000 of the options under the Third Option Agreement had vested. 16 The

remaining unvested options contemplated by the Option Agreements were

automatically forfeited. 17 With respect to the vested options, the Option Agreements

provided that Weinberg had 90 days from her termination date to exercise them.18

On November 12, 2021, Weinberg elected to exercise her vested options, purchasing

107,318.96 shares of Derby Inc. common stock, which were immediately converted

into Converted Units in Derby LP.19

               2. The Defendants Purport to Repurchase the Converted Units and
               Weinberg Brings This Action

         The Option Agreements each contained a “Call Right,” which allowed the

Defendants to repurchase Weinberg’s Converted Units, according to the following

terms:

               The Converted Units shall be subject to the right of
               repurchase (the “Call Right”) exercisable by Parent, a
               member of the Sponsor Group, or one of their respective
               Affiliates, as determined by Parent in its sole discretion,
               during the six (6) month period following (x) the (i) the
               Termination of such Participant’s employment with the
               Service Recipient for any reason (or, if later, the six (6)
               month anniversary of the date of the exercise of the
               [Substitute20] Options in respect of which the Option
               Stock was issued, and (y) a Restrictive Covenant Breach.


16
   Countercl. ¶¶ 23–25; see also Compl. ¶ 22.
17
   Countercl. ¶¶ 24–25.
18
   Id. ¶¶ 23–25.
19
   Countercl. ¶ 26; Compl. ¶¶ 25, 27.
20
   The Call Right provision in the First Option Agreement includes the word “Substitute,” but it is
otherwise identical to the Call Right provisions in the Second and Third Option Agreements.

                                                4
               The Call Right shall expire on the earlier of (i) an Initial
               Public Offering or (ii) a Change of Control.21

On approximately November 18, 2021, the Defendants exercised their Call Right

with respect to all of Weinberg’s Converted Units. 22

       Five days later, on November 23, 2021, the Plaintiff initiated this action,

seeking, among other things, a declaratory judgment that the Defendants breached

the Option Agreements by asserting the Call Right, and to enjoin the Defendants

from asserting the Call Right.23 On December 16, 2021, the parties stipulated that,

while this action is pending, the Defendants shall retain the Converted Units and the

Plaintiff shall retain the check for the funds paid by the Defendants. 24                    The

stipulation further provided that if judgment is entered in the Defendants’ favor, the

Call Right shall be deemed to have been exercised on November 18, 2021.25 On

December 17, 2021, the Defendants filed an answer, affirmative defenses, and a

counterclaim, which seeks a reciprocal declaratory judgment that the Defendants

appropriately exercised their Call Right under the Options Agreements.26 The

parties moved for judgment on the pleadings on January 28, 2022, 27 and completed



21
   Countercl., Ex. A ¶ 10(a); Ex. B ¶ 10(a); Ex. C ¶ 10(b).
22
   Countercl. ¶¶ 45–46; Compl. ¶¶ 29–30.
23
   Compl. at 11–13.
24
   Order Resolving Mot. TRO and Governing Further Proceedings, Dkt. No. 16 ¶¶ 1, 3.
25
   Id. ¶ 4.
26
   Countercl. at 42–43.
27
   Pl.’s Mot. J. Pleadings, Dkt. No. 24; Waystar, Inc., Derby TopCo, Inc., Derby TopCo Partnership
LP, and Derby GP, LLC’s Mot. J. Pleadings, Dkt. No. 26.

                                                5
briefing on those motions on March 11, 2022.28 I held oral argument on April 20,

2022, and the parties submitted supplemental letters on April 29, 2022. 29 I consider

the matter fully submitted as of that date.

                                      II. ANALYSIS

       A. Legal Standards

       The parties have cross-moved for judgment on the pleadings. This Court will

grant a motion for judgment on the pleadings “when there are no material issues of

fact and the movant is entitled to judgment as a matter of law.”30 On cross-motions

for judgment on the pleadings, I must accept as true the non-prevailing party’s

well-pleaded factual allegations and make all reasonable inferences in that party’s

favor. 31

       “When analyzing a contract on a motion for judgment on the pleadings, this

Court will grant such a motion only if the contract provisions at issue are

unambiguous.”32 Contracts are ambiguous “when the provisions in controversy are

reasonably or fairly susceptible of different interpretations or may have two or more


28
   See Pl.’s Opening Br. Supp. Mot. J. Pleadings, Dkt. No. 25 [hereinafter “Pl.’s OB”]; Waystar,
Inc., Derby TopCo, Inc., Derby TopCo Partnership LP, and Derby GP, LLC’s Br. Supp. Mot. J.
Pleadings, Dkt. No. 27 [hereinafter “Defs.’ OB”]; Pl.’s Answering Br. Opp. Defs.’ Mot. J.
Pleadings, and Further Supp. Pl.’s Mot. J. Pleadings, Dkt. No. 36 [hereinafter “Pl.’s AB”];
Waystar, Inc., Derby TopCo, Inc., Derby TopCo Partnership LP, and Derby GP, LLC’s Br. Opp.
Tracey Weinberg’s Mot. J. Pleadings, Dkt. No. 37.
29
   See Dkt. Nos. 43, 44.
30
   McMillan v. Intercargo Corp., 768 A.2d 492, 499 (Del. Ch. 2000).
31
   TravelCenters of Am. LLC v. Brog, 2008 WL 5272861, at *2 (Del. Ch. Dec. 5, 2008).
32
   Cooper Tire & Rubber Co. v. Apollo (Mauritius) Holdings Pvt. Ltd., 2013 WL 5787958, at *4
(Del. Ch. Oct. 25, 2013).

                                               6
different meanings.”33 Ambiguity does not exist merely because the parties disagree

about what the contract means.34              When interpreting contracts, this Court

“construe[s] them as a whole and give[s] effect to every provision if it is reasonably

possible.” 35 “A meaning inferred from a particular provision cannot control the

agreement if that inference conflicts with the agreement’s overall scheme.”36

       The parties here agree that there are no material factual disputes and that this

matter can be resolved through a judgment on the pleadings based on the plain

language of the Call Right provision. 37

       B. Exercise of the Call Right Provision Does Not Require a Restrictive
       Covenant Breach.

       The parties dispute whether the Defendants’ Call Right is available in the

absence of a “Restrictive Covenant Breach” by Weinberg, which the parties agree

has not occurred. The Call Right provision states, in relevant part,

              The Converted Units shall be subject to the right of
              repurchase (the “Call Right”) exercisable by Parent, a
              member of the Sponsor Group, or one of their respective
              Affiliates, as determined by Parent in its sole discretion,
              during the six (6) month period following (x) the (i) the
              Termination of such Participant’s employment with the
              Service Recipient for any reason . . . , and (y) a Restrictive
              Covenant Breach.38


33
   Id. (quoting United Rentals, Inc. v. RAM Holdings, Inc., 937 A.2d 810, 830 (Del. Ch. 2007)).
34
   Id. (quoting United Rentals, 937 A.2d at 830).
35
   Norton v. K-Sea Transp. Partners L.P., 67 A.3d 354, 360 (Del. 2013).
36
   Id.
37
   See Oral Arg. re Cross-Mots. J. Pleadings Held Via Zoom at 25:8–16, 31:19–22.
38
   Countercl., Ex. A ¶ 10(a); Ex. B ¶ 10(a); Ex. C ¶ 10(b).

                                               7
        To state it even more succinctly: the Defendants may exercise the Call Right

“ . . . during the six (6) month period . . . following . . . (x) . . . the Termination of

such Participant’s employment . . . for any reason . . . , and (y) a Restrictive Covenant

Breach.”

        The Defendants contend that under this provision, they may exercise the Call

Right during the six-month period following Weinberg’s “Termination . . . for any

reason,” and also during the six-month period following a “Restrictive Covenant

Breach.” 39

        Weinberg argues that the Defendants’ reading conflicts with the plain

meaning of the conjunction “and” in the Call Right provision. 40 According to

Weinberg, the Defendants’ interpretation would transform the conjunctive “and”

into a disjunctive “or.” 41 Instead, Weinberg argues that the Defendants can only

exercise the Call Right if she has been “Terminated . . . for any reason” and she has

also committed “a Restrictive Covenant Breach.” 42 According to Weinberg, the

“six (6) month period” only begins once both conditions have been satisfied. 43 The

parties agree that Weinberg was terminated without cause, and that the Defendants

did not assert a “Restrictive Covenant Breach” when they exercised the Call Right.



39
   See Defs.’ OB § I.A.
40
   E.g., Pl.’s OB §§ I–II.
41
   E.g., id.
42
   Id.
43
   Pl.’s AB § III.D.

                                            8
Thus, under the Defendants’ reading, the Call Right was timely exercised; under

Weinberg’s reading, it was not.

       I find that the plain language of the Call Right provision supports the

Defendants’ interpretation because it is consistent with the “several” use of “and”

that is used in permissive sentences.44 As Professor F. Reed Dickerson, known as

the “dean of American legislative drafting,” observed in his article, The Difficult

Choice Between “And” and “Or,” “it is not always clear whether the writer intends

the several ‘and’ (A and B, jointly and severally) or the joint ‘and’ (A and B, jointly

but not severally).”45 Professor Dickerson explained that whether “and” is “several”

or “joint” depends in part on whether it is used in a permissive or mandatory

sentence.46

       Professor Dickerson illustrated this principle using the following example:

“charitable institutions and educational institutions.”47               “If the sentence is

mandatory,” Professor Dickerson explained, “you must have both kinds of

institutions,” so “‘and’ is joint rather than several.”48 But “[i]f the sentence is

permissive, it is normally inferred that you may have one kind without the other,”


44
   See Mason v. Range Res.-Appalachia LLC, 120 F. Supp. 3d 425, 445 (W.D. Pa. 2015) (“When
the word ‘and’ is used in a permissive sentence, it is likely to be used in its several sense.”).
45
   F. Reed Dickerson, The Difficult Choice Between “And” and “Or,” 46 A.B.A. J. 310, 310
(1960).
46
   Id. at 312 (“[G]rammatical alternatives are conditioned by whether the enumeration is assumed
to appear in a mandatory or permissive sentence.”).
47
   Id. at 312–13.
48
   Id. at 312.

                                               9
and therefore “‘and’ is several rather than joint.” 49 Professor Dickerson further

explained that a writer intending “that the person covered by the statute is to be free

to have either, neither, or both, [] may use any of these three sentences to express

the idea”:

                 (A) ‘He may contribute to charitable or educational
                    institutions.’

                 (B) ‘He may contribute to charitable institutions and
                    educational institutions.’ Here, ‘and’ is several, not
                    joint.

                 (C) ‘He may contribute to charitable institutions or
                    educational institutions.’ Here, ‘or’ is inclusive, not
                    exclusive.50
Of the three options, Professor Dickerson recommended option (B)—using the

“several” meaning of “and,” which he asserted is least ambiguous. 51 Notably, the

only difference between sentences (B) and (C) is that one uses “and” and the other

uses “or,” illustrating that “‘and’ and ‘or’ produce the same result in such a

context.” 52 Professor Dickerson noted that “this does not [mean] that ‘and’ means

‘or,’” but rather, that “in such a context the two words are reciprocally related in that

the implied meaning of one is the same as the expressed meaning of the other.” 53




49
   Id.
50
   Id. at 313.
51
   Id.
52
   Id.
53
   Id.

                                            10
      Professor Dickerson is not the only scholar to assert that the “several”

meaning of “and” is commonplace. Indeed, Professor Bryan A. Garner agreed in

his Dictionary of Legal Usage that “[t]he meaning of and is usually several.”54

Moreover, at least one court has agreed that “[w]hen the word ‘and’ is used in a

permissive sentence, it is likely to be used in its several sense.” 55

      Applying these principles to the Call Right provision supports Waystar’s

interpretation. The Call Right provision is permissive: Waystar may exercise it “in

its sole discretion.”56 It is thus natural to read the word “and” in its “several” sense,

to mean that Waystar can exercise the Call Right during “the six (6) month period”

following Weinberg’s “Termination . . . for any reason,” during “the six (6) month

period” following “a Restrictive Covenant Breach,” or both. This comports not only

with the sources referred to above; more importantly, it complies with a colloquial

understanding of English as commonly used. “You can take a doughnut, a danish,

and a bagel” invites, but does not mandate, gluttony.

      This plain language reading of the Call Right provision is bolstered by a

separate provision in the Second and Third Option Agreements that would be

rendered meaningless if I were to adopt Weinberg’s interpretation of the Call Right




54
   See BRYAN A. GARNER, GARNER’S DICTIONARY OF LEGAL USAGE 639 (3d ed. 2011) (quoting
SCOTT J. BURNHAM, THE CONTRACT DRAFTING GUIDEBOOK 163 (1992)).
55
   See Mason, 120 F. Supp. 3d at 445.
56
   Countercl., Ex. A ¶ 10(a); Ex. B ¶ 10(a); Ex. C ¶ 10(b).

                                           11
provision. Specifically, Paragraph 10(b) of the Second Option Agreement and

Paragraph 10(c) of the Third Option Agreement provide for different repurchase

prices when the Defendants exercise their Call Right, depending on whether a

“Forfeiture Event” has occurred (the “Repurchase Price Provision”):

                  In the event the Call Right is exercised, the purchase price
                  for the Converted Units subject to the exercised Call Right
                  shall be the Fair Market Value (as defined in the
                  Partnership Agreement) per unit on the closing date of the
                  repurchase; provided that in the case of a Forfeiture Event,
                  the purchase price for the Converted Units subject to the
                  exercised Call Right shall be the lesser of (x) the per unit
                  price paid by the Participant for the Converted Units, as
                  adjusted to reflect any dividends or distributions paid in
                  respect of such units and (y) the Fair Market Value (as
                  defined in the Partnership Agreement) per unit on the
                  closing date of the repurchase.57

In other words, the Second and Third Option Agreements provide for two repurchase

prices—one where a “Forfeiture Event” has occurred, and one in the absence of a

“Forfeiture Event.”

          The Second and Third Option Agreements define “Forfeiture Event” to

include “the date of a Restrictive Covenant Breach”:

                  “Forfeiture Event” means (A) the date of the Participant’s
                  Termination for Cause (or voluntary resignation by the
                  Participant at a time when the Board reasonably
                  determines that the Employer could have terminated the
                  Participant’s employment for Cause) or (B) the date of a
                  Restrictive Covenant Breach. 58

57
     Countercl., Ex. B ¶ 10(b); Ex. C ¶ 10(c).
58
     Countercl., Ex. B ¶ 2(c)(iv); Ex. C ¶ 2(c)(iii).

                                                    12
Therefore, if Weinberg were correct that the Call Right exists only upon Termination

and a Restrictive Covenant Breach, then the repurchase price applicable to Forfeiture

Events would always apply. This interpretation would render the repurchase price

that applies in the absence of a Forfeiture Event nugatory. In contrast, Waystar’s

interpretation of the Call Right provision can be reconciled with the Repurchase

Price Provision: A Call Right exercised after Termination for cause or after a

Restrictive Covenant Breach would be subject to the repurchase price applicable to

Forfeiture Events, whereas a Call Right exercised after Termination without cause

would be subject to the repurchase price applicable in the absence of a Forfeiture

Event.    This Court “will not read a contract to render a provision or term

‘meaningless or illusory.’”59      Only Waystar’s interpretation of the Call Right

provision preserves the meaning of the Repurchase Price Provision in the Second

and Third Option Agreements.

      I therefore find that Waystar was entitled to exercise the Call Right upon

Weinberg’s “Termination . . . for any reason,” regardless of whether she committed

a “Restrictive Covenant Breach.”




59
  Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010); see also Sonitrol Holding
Co. v. Marceau Investissements, 607 A.2d 1177, 1183 (Del. 1992).

                                            13
          C. Weinberg’s Affirmative Defenses Fail

          Weinberg asserts two affirmative defenses that she contends defeat judgment

on the pleadings in the Defendants’ favor. First, Weinberg contends that the

Defendants cannot prove as a matter of law that they properly exercised the Call

Right because Weinberg has not violated a restrictive covenant. 60 Second, Weinberg

contends that the Option Agreements are contracts of adhesion, meaning that if the

Call Right provision is ambiguous, it must be construed in Weinberg’s favor. 61 But

as I held above, the Call Right provision is unambiguous in context; it

unambiguously allows the Defendants to exercise the Call Right so long as Weinberg

was “Terminated” “for any reason,” even if she did not commit “a Restrictive

Covenant Breach.” Weinberg does not dispute that she was “Terminated” from

Waystar. Accordingly, neither of Weinberg’s affirmative defenses precludes a

judgment on the pleadings in the Defendants’ favor.

                                  III. CONCLUSION

          For the foregoing reasons, the Defendants’ Motion for Judgment on the

Pleadings is GRANTED in its entirety. The Plaintiff’s Motion for Judgment on the

Pleadings is DENIED in its entirety. The parties should confer and submit a form

of order consistent with this Memorandum Opinion.




60
     Pl.’s AB § IV.
61
     Id.

                                           14